        Case 1:20-cv-04100-JSR Document 66 Filed 08/18/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ROBIN JOHNSON d/b/a CG JOHNSON &
COMPANY; JAMES QUINN; FAHMIA, Inc.; and
PRINZO & ASSOCIATES, LLC; individually and on
behalf of all others similarly situated,

                             Plaintiffs,
                                                   20-cv-4100 (JSR)
                     v.

JPMORGAN CHASE BANK, N.A., doing business
as CHASE BANK; and JPMORGAN CHASE &
CO.,

                             Defendants.



JAMES QUINN, individually and on behalf of all
others similarly situated,

                             Plaintiff,
                                                   20-cv-4144 (JSR)
                     v.

SIGNATURE BANK; and DOES 1 through 100,

                             Defendants.



FAHMIA, Inc., individually and on behalf of all
others similarly situated,

                            Plaintiff,

                     v.                            20-cv-4145 (JSR)

MUFG AMERICAS HOLDING CO.; MUFG
UNION BANK, N.A.; and DOES 1 through 100,

                             Defendants.
        Case 1:20-cv-04100-JSR Document 66 Filed 08/18/20 Page 2 of 5




FAHMIA, Inc., individually and on behalf of all
others similarly situated,

                             Plaintiff,

                     v.                            20-cv-4146 (JSR)

CITIBANK, N.A.; CITIGROUP INC.; and DOES 1
through 100,

                             Defendants.



ROBIN JOHNSON d/b/a CG JOHNSON &
COMPANY; JAMES QUINN; FAHMIA, Inc.; and
PRINZO & ASSOCIATES, LLC, individually and on
behalf of all others similarly situated,

                             Plaintiff,
                                                   20-cv-4858 (JSR)
                     v.

JPMORGAN CHASE BANK, N.A., d/b/a CHASE
BANK; and JP MORGAN CHASE & CO.,

                             Defendants.



TAX DIVAS, LLC, and WILLIAMS AND J
BOOKKEEPING, individually and on behalf of all
others similarly situated,

                             Plaintiffs,
                                                   20-cv-5311 (JSR)
                     v.

J.P. MORGAN CHASE BANK,

                             Defendant.



          NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
         DEFENDANTS’ JOINT MOTION TO DISMISS FOR FAILURE TO
       STATE A CLAIM AND LACK OF SUBJECT-MATTER JURISDICTION
         Case 1:20-cv-04100-JSR Document 66 Filed 08/18/20 Page 3 of 5




       As permitted by the Court on August 18, 2020, Defendants in the above-captioned cases

wish to bring the following new authority to the Court’s attention in connection with the pending

joint Motion to Dismiss: Sport & Wheat, CPA, PA v. Servisfirst Bank, Inc., et al., Case No. 3:20-

CV-05425-TKW-HTC (N.D. Fla. motion to dismiss decided Aug. 17, 2020) (Doc. No. 87).

 Dated: August 18, 2020                       Respectfully submitted,

                                              GREENBERG TRAURIG, LLP

                                              By: /s/ Sylvia E. Simson*
                                                  Sylvia E. Simson

                                                    Sylvia E. Simson
                                                    Keith Hammeran
                                                    Noah Lindenfeld
                                                    200 Park Avenue, 39th Floor, Suite 39-36
                                                    New York, NY 10166
                                                    (212) 801-9275
                                                    simsons@gtlaw.com
                                                    hammerank@gtlaw.com
                                                    lindenfeldn@gtlaw.com

                                                    Paul J. Ferak (pro hac vice)
                                                    ferakp@gtlaw.com
                                                    77 West Wacker Drive, Suite 3100
                                                    Chicago, IL 60601
                                                    (312) 456-8400
                                                    ferakp@gtlaw.com

                                              Attorneys for Defendants JPMorgan Chase Bank,
                                              N.A.; and JPMorgan Chase & Co.

                                              COVINGTON & BURLING LLP

                                              By: /s/ Andrew Soukup*
                                                  Andrew Soukup

                                                    Andrew Soukup (pro hac vice)
                                                    S. Conrad Scott
                                                    Calvin Cohen
                                                    850 Tenth Street, NW
                                                    Washington, DC 20001
                                                    (202) 662-6000

                                                1
Case 1:20-cv-04100-JSR Document 66 Filed 08/18/20 Page 4 of 5




                                  asoukup@cov.com
                                  cscott@cov.com
                                  ccohen@cov.com

                                  Ashley M. Simonsen (pro hac vice)
                                  Brittany L. Benjamin
                                  1999 Avenue of the Stars
                                  Los Angeles, CA 90067
                                  (424) 332-4800
                                  asimonsen@cov.com
                                  bbenjamin@cov.com


                            Attorneys for Defendants MUFG Union Bank, N.A.,
                            and MUFG Americas Holdings Corporation

                            PAUL, WEISS, RIFKIND, WHARTON &
                            GARRISON LLP

                            By: /s/ Elizabeth M. Sacksteder*
                                Elizabeth M. Sacksteder

                                  Elizabeth M. Sacksteder
                                  1285 Avenue of the Americas
                                  New York, NY 10019
                                  (212) 373-3000
                                  esacksteder@paulweiss.com

                            Attorney for Defendant Signature Bank

                            MAYER BROWN LLP

                            By: /s/ Lucia Nale*
                                Lucia Nale

                                  Christopher J. Houpt
                                  1221 Avenue of the Americas
                                  New York, NY 10020
                                  (212) 506-2374
                                  choupt@mayerbrown.com

                                  Lucia Nale (pro hac vice)
                                  Thomas V. Panoff (pro hac vice)
                                  Christopher S. Comstock (pro hac vice)
                                  Andrew J. Spadafora (pro hac vice)
                                  71 South Wacker Drive

                              2
Case 1:20-cv-04100-JSR Document 66 Filed 08/18/20 Page 5 of 5




                                  Chicago, IL 60606
                                  (312) 782-0600
                                  lnale@mayerbrown.com
                                  tpanoff@mayerbrown.com
                                  ccomstock@mayerbrown.com
                                  aspadafora@mayerbrown.com

                            Attorneys for Defendants Citibank, N.A.; and
                            Citigroup Inc.

                            * Signature used with permission pursuant to
                            SDNY ECF Rule 8.5(b)




                              3
